Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Corkscrew Wines, Inc.
d/b/a Monroe Bar and Liquors,

Respondent.

Docket No. C-14-478
FDA Docket No. FDA-2013-H-1702

Decision No. CR3179

Date: March 28, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Corkscrew Wines, Inc. d/b/a Monroe Bar and Liquors
(Respondent), which alleges facts and legal authority sufficient to justify imposing
a $500 civil money penalty. Respondent did not timely answer the Complaint, nor
did Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. The Complaint
alleges that Respondent utilized a self-service display to sale smokeless tobacco
products in a non-exempt facility, sold a regulated tobacco product to a minor, and
failed to verify that a purchaser of a tobacco product was of sufficient age, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C.
§§ 301 — 399d, and its implementing regulations, found at 21 C.F.R. Part 1140.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on January 27, 2014, via United Parcel Service (UPS). The Complaint
and accompanying cover letter stated that within 30 days, Respondent must take
one of the following three actions: pay the penalty, file an answer, or request an
extension of time within which to file an answer. CTP further explained that if
Respondent did not comply with one of the actions within 30 days, an
Administrative Law Judge could issue an initial decision ordering Respondent to
pay the full amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has neither filed an Answer within the time provided by regulation,
nor timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required
to “assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue an initial decision and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Monroe Bar and Liquors, an establishment that sells
tobacco products and is located at 475 Spotswood Englishtown Road,
Monroe Township, New Jersey 08831. Complaint § 3.

e On January 26, 2013, an FDA-commissioned inspector observed
Respondent “using a self-service display in a non-exempt facility, in
violation of 21 C.F.R. § 1140.16(c).” Specifically, the facility, “had a self-
service display of smokeless tobacco for sale on the customer side of the
checkout counter, [which was] open to persons of all ages... .”. Complaint
q 10.

e¢ On February 14, 2013, CTP issued a Warning Letter to Respondent
regarding the inspector’s observation from January 26, 2013. The letter
explained that the observation constituted a violation of a regulation found
at 21 C.F.R. § 1140.16(c), and that the named violation was not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter also stated that if Respondent failed to correct the violation,
regulatory action by the FDA or a civil money penalty action could occur
and that Respondent is responsible for complying with the law. Complaint
q 10.
e Initially, Respondent did not respond to the Warning Letter. UPS records
indicate that an individual named “Patel” received the Warning Letter on
February 15, 2013. However, in response to another letter from CTP, on
April 16, 2013, an individual named “Jesse” replied by e-mail. “Jesse
stated that the establishment . . . removed the self-service display.”
Complaint § 11.

e During a subsequent inspection conducted on July 14, 2013, FDA-
commissioned inspectors documented additional violations of the
regulations found at 21 C.F.R. Part 1140 at Respondent’s establishment.
Specifically, ““a person younger than 18 years of age was able to purchase a
package of Marlboro cigarettes on July 14, 2013, at approximately 1:52
PM[.]” The inspectors also documented that “the minor’s identification
was not verified before the sale . . . on July 14, 2013... .” Complaint § 1.

I find that these facts, which I must assume are true, establish that Respondent is
liable under the Act. See 21 C.F.R. § 17.11(a). The Act prohibits misbranding of
a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold
or distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). See 21 U.S.C. § 387(a)(7)(B); 21 C.F.R.

§ 1140.1(b). The regulations prohibit the sale of cigarettes or smokeless tobacco
to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). Retailers are
required to verify, by means of photo identification containing the purchaser’s date
of birth, that no purchaser of cigarettes or smokeless tobacco is younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1). Pursuant to 21 C.F.R. § 1140.16(c)(1), a
retailer may sell cigarettes and smokeless tobacco only in a direct, face-to-face
exchange between the retailer and the consumer. Self-service displays are a
method of sale that is not permitted under the regulations, 21 C.F.R.

§ 1140.16(c)(1), except when located in facilities where the retailer ensures that no
person younger than 18 years of age is present, or permitted to enter, at any time.
21 C.F.R. § 1140.16(c)(2)(ii).
In the present case, on January 26, 2013, Respondent utilized a self-service display
in violation of 21 C.F.R.§1140.16(c). On July 14, 2013, Respondent sold a
regulated tobacco product to a person younger than 18 years of age, in violation of
21 C.F.R. § 1140.14(a), and failed to verify by means of photographic
identification that the purchaser of the tobacco product was of sufficient age, in
violation of 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions and
omissions constitute violations of law that merit a civil money penalty.

Accordingly, I find that a civil money penalty in the amount of $500 is permissible
and order it imposed. 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

